                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS

  In re:
  ERIC SANFORD WILSON,                            Ch. 7
    Debtor                                        18-12603-FJB


                                              Order

MATTER:
#45; Motion filed by Debtor Eric Sanford Wilson to Reopen Chapter 7 Case with certificate of
service. Fee Amount $260 (Attachments: # 1 Affidavit of Eric Wilson) (Groulx, Patrick)

No objection filed. Granted: the case is hereby reopened in order for the Debtor to list a
previously omitted creditor. The Debtor shall file an amended Schedule E/F and a motion to
approve the same on or before August 24, 2020 at 4:30 PM. The deadline for newly-listed creditor
to file a complaint to determine the dischargeability of the Debtor's obligations to them is October
9, 2020. This order should not be construed as a ruling on the dischargeability of the newly-added
debts. The Debtor shall immediately notify the added creditor of this order and of the fact that
they are a newly-added creditor to whom this order applies, and the Debtor shall, on or before
August 17, 2020 at 4:30 PM, file a certificate of service as to such notice.

                                                  By the Court,




                                                  Frank J. Bailey
                                                  United States Bankruptcy Judge

                                                  Dated: 8/10/2020
